Citation Nr: 1244052	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  06-02 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial increased rating for a psychiatric disability, rated 50 percent from December 13, 2002, to May 3, 2009; 100 percent from May 4, 2009, to June 30, 2009; 50 percent from July 1, 2009, to January 31, 2010; 70 percent from February 1, 2010, to November 21, 2010; and, 100 percent since November 22, 2010. 

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) prior to November 22, 2010, excluding the period in which a temporary total rating has been assigned.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.




ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969. 

This matter comes to the Board of Veterans' Appeals (Board) from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection and awarded a 50 percent rating for posttraumatic stress disorder (PTSD), effective December 13, 2002.  

The Veteran was provided a Travel Board hearing in June 2007.  In August 2009, the Board remanded the Veteran's claim for additional development.  Following the Board's remand, a temporary total rating was assigned from May 4, 2009, to June 30, 2009.  Thereafter, a June 2010 rating decision awarded a 70 percent rating, effective February 1, 2010.  A higher 100 percent rating was granted by a January 2012 rating decision, effective November 22, 2010.  However, as those awards do not represent a total grant of benefits sought on appeal, the claim for increase has remained before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board observes that in a September 2010 written statement, the Veteran requested a hearing before the Board.  A hearing clarification letter was sent to the Veteran in August 2011, and in November 2011, he responded that he wanted to appear before the Board in Washington, D.C.  The requested hearing was scheduled for May 3, 2012, and the Veteran was sent notice of the scheduled hearing in February 2012.  However, the Veteran did not report for the hearing.  Nor did he provide good cause for his failure to report or request that the hearing be rescheduled.  Furthermore, the notice letter regarding the hearing was not returned as undeliverable.  Accordingly, the Veteran's request for a hearing is considered to be withdrawn.  38 C.F.R. § 20.704 (2012).  Therefore, the Board will proceed with adjudication of this appeal.

The Veteran has submitted evidence that he is unemployable and that his service-connected psychiatric disorder is productive of severe occupational impairment.  In a September 2010 written brief, the Veteran's service representative specifically raised the issue of entitlement to a TDIU, and the Veteran filed a formal application shortly thereafter.  It does not appear from the available evidence that the RO has expressly adjudicated that issue.  Nevertheless, a TDIU claim is part of a claim for a higher rating when raised by the record or asserted by the Veteran.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Moreover, when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part of the claim for benefits for the underlying disability.  Here, the Veteran raised the issue of entitlement to TDIU while challenging the rating for his acquired psychiatric disorder.  Therefore, his TDIU claim is part of his pending psychiatric claim and the Board has jurisdiction over both issues.  

However, the Veteran was granted a temporary 100 percent rating for PTSD from May 4, 2009, to June 30, 2009, and total 100 percent schedular rating for PTSD effective November 22, 2010.  A total schedular rating constitutes a greater benefit than a TDIU.  Thus the issue of entitlement to a TDIU is effectively moot for the periods when a 100 percent rating is in effect.  VAOPGCPREC 6-99 (1999); 64 Fed. Reg. 52,375 (1999); 38 U.S.C.A. § 1114 (West 2002); 38 C.F.R. §§3.350, 3.341, 4.16(a) (2012).  Nevertheless, the Board must still consider whether a TDIU rating is warranted for all periods since the date of claim in which his combined disability rating has been less than 100 percent.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

Although the Board regrets the delay in this long-pending appeal, additional development is needed prior to further disposition of the Veteran's claim.

Initially, the Board observes that there are a number of outstanding pertinent records, as indicated by the evidence cited in the January 2012 rating decision that granted a 100 percent disability rating for PTSD, effective November 22, 2010.  As noted by the Veteran's service representative in a May 2012 written brief, the January 2012 rating decision references November 2011 VA examination reports that have not been associated with the claims file or the Veteran's electronic Virtual VA file.  That rating decision also cites to written statements from the Veteran and evidence concerning a claim for a TDIU that are not of record.  Further, the Board notes that the only copy of record of the January 2012 rating decision was submitted by the Veteran's service representative.  

A March 2012 VA computer printout indicates that, in addition to the claims file, there is a temporary folder located at the St. Petersburg RO.  As it appears that there are significant pertinent documents related to the Veteran's current claim on appeal located in the temporary file currently located at the St. Petersburg RO or elsewhere, the Board finds that remand is necessary to associate the temporary file with the Veteran's claims file in order to ensure that the Board has a complete record on which to adjudicate the Veteran's increased initial rating claim.

Next, it appears that there may be outstanding pertinent VA treatment records dated relevant to the Veteran's claim for an increased initial rating.  Initially, VA treatment records relating to the Veteran's May 2009 inpatient PTSD treatment do not appear to have been associated with the claims file or Virtual VA, though cited as evidence in the June 2009 rating decision awarding a temporary 100 percent disability rating because of hospitalization over 21 days due to PTSD.  Additionally, prior VA treatment records dated from as early as July 2002 reference VA mental health treatment for which no records have been associated.  For example, a July 2002 treatment note indicates that the Veteran was going to be followed weekly for a spinal cord injury and that his treatment would include mental health evaluations.  However, no treatment records related to that scheduled treatment have been obtained.  Additionally, an October 2002 VA mental health treatment note discusses treatment the week prior for which there is no corresponding treatment record.  A July 2003 discharge summary also notes a social work consultation occurring in June 2003 which has not yet been obtained.  Finally, in a February 2012 statement, the Veteran appears to report recent VA treatment.  Because it appears that there may be VA medical records containing information pertinent to the Veteran's claim, the Board finds that efforts to obtain those records should be made on remand.  38 C.F.R. § 3.159(c)(2) (2012); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Finally, it also appears that there may be outstanding private records relevant to the Veteran's initial increased rating claim.  A July 2003 VA discharge summary notes that the Veteran was being admitted to a nursing home following his discharge from VA.  While it is unclear whether the nursing home care was related to the Veteran's spinal cord injury or mental health, the record shows that the Veteran was routinely evaluated for mental health in connection with his spinal cord injury.  Therefore, those records may contain relevant information.  As the Veteran has put the VA on notice that private records may exist pertaining to his psychiatric disability, those records should be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Locate and associate with the Veteran's claims file the temporary file, which appears to be currently located at the St. Petersburg RO.

2.  Obtain and associate with the claims folder all outstanding medical records related to the Veteran's psychiatric disorder from the Tampa VA Medical Center and the Bay Pines VA Healthcare System dated since July 2002, to specifically include treatment records relating to inpatient mental health treatment beginning in May 2009. 

3.  After obtaining the necessary authorization from the Veteran, obtain and associate with the claims folder medical records from any provider identified by the Veteran from whom he received treatment in relation to his psychiatric disorder, to include records from the private nursing home where he was admitted around July 2003.  All attempts to obtain those records should be noted in the claims folder, and the Veteran should be notified of any unsuccessful efforts. 

4.  Then, based on all of the evidence of record since the last adjudication in July 2010, readjudicate the claims on appeal.  If any aspect of the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

